Case 1:18-cv-00448-DKW-WRP Document 105-4 Filed 01/22/20 Page 1 of 2            PageID #:
                                   3825



                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAII

  MICHAEL C. GREENSPON,                          CIVIL NO. 18-00448 DKW-WRP

                         Plaintiff,              CERTIFICATE OF SERVICE
             vs.

  AIG SPECIALTY INSURANCE CO.
  f/k/a CHARTIS SPECIALTY
  INSURANCE CO.; AMERICAN
  INTERNATIONAL GROUP, INC.;
  PROMMIS SOLUTIONS HOLDING
  CORP. n/k/a OLD ALABAMA
  CLOSING CORP.; MCCORRISTON
  MILLER MUKAI MACKINNON LLP;
  DOES 1-30,

                         Defendants.


                               CERTIFICATE OF SERVICE

             The undersigned hereby certifies that, on the date noted below, a true and

  correct copy of the foregoing document was duly served upon the following party

  at his last known address by the method of service indicated below:

                                                               HAND            U.S.
                      PARTY                      CM/ECF      DELIVERY         MAIL
  MICHAEL C. GREENSPON                               X
  1135 Makawao Ave., Ste. 103 #321
  Makawao, Hawai‘i 96768
  Plaintiff Pro Se




  216351.4
Case 1:18-cv-00448-DKW-WRP Document 105-4 Filed 01/22/20 Page 2 of 2   PageID #:
                                   3826



        DATED: Honolulu, Hawaii, January 22, 2020.


                                    /s/ Maile S. Miller
                                    TERENCE J. O’TOOLE
                                    MAILE S. MILLER
                                    JOHN W. KELLY
                                    Attorneys for Defendants
                                    AIG SPECIALTY INSURANCE CO. f/k/a
                                    CHARTIS SPECIALTY INSURANCE CO.
                                    and AMERICAN INTERNATIONAL
                                    GROUP, INC.




                                      2
